    Case 2:14-cr-00463-SRC Document 59 Filed 09/01/21 Page 1 of 3 PageID: 251




NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

                                                        :
    UNITED STATES OF AMERICA                            :
                                                        :            Criminal No. 14-463 (SRC)
                           v.                           :
                                                        :
    OMAR JONES                                          :                      OPINION
                                                        :
                                                        :


CHESLER, District Judge

        This matter comes before the Court on the letter, dated August 8, 2021 written by

Defendant Omar Jones (“Defendant”) concerning his June 21, 2021 motion for compassionate

release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A) (the “August 8 Letter”). The Court

received this submission after it issued its August 24, 2021 Opinion regarding the June 21, 2021

motion. Having reviewed this additional submission, Defendant’s motion for compassionate

release continues to be denied for the reasons set forth below. 1

        The August 8 Letter fails to raise any issue of fact or law of consequence. Defendant in

his August 8 Letter raises three arguments:

            •    First, Defendant argues that the Court did not consider his compassionate release
                 claim as it pertains to his need to serve as the primary caregiver to his son. The
                 Court addressed this claim on its merits in its August 24 Opinion and it is thus no
                 longer at issue.

            •    Second, Defendant argues that the Court did not “rul[e] on or mention[] Mr. Jones
                 exceptional rehabilitation efforts and the Deprived [sic] conditions he suffered
                 since March 2020.” The Court has not previously addressed Defendant’s
                 educational achievements and other rehabilitative successes. While laudable, they
                 do not suffice to alter the Court’s analysis of the 18 U.S.C. § 3553(a) sentencing
1
        The Court assumes the reader’s familiarity with the factual and procedural background of Defendant’s
compassionate release motions and the Court’s prior opinions concerning those motions. See Aug. 24, 2021 Op. n.1
(ECF No. 57); May 24, 2021 Op. 1–3 (ECF No. 53).
  Case 2:14-cr-00463-SRC Document 59 Filed 09/01/21 Page 2 of 3 PageID: 252




                  factors and warrant the relief requested. See Aug. 24, 2021 Op. at 6–7. To the
                  extent Defendant claims that he has suffered “deprived conditions” due to Covid-
                  19, the Court has disposed of his arguments. See May 24, 2021 Op. at 4–5.

           •      Third, Defendant argues that the Court should consider the emergence of the Delta
                  variant of Covid-19 in determining whether a reduction in his sentence is warranted.
                  While this is the first instance in which Defendant raised the specter of the Delta
                  variant, the Court’s earlier discussion of the risks posed by Covid-19 is equally
                  applicable to Delta. Namely, Defendant has failed to demonstrate an acute risk of
                  serious, life-threatening illness that he faces because of the pandemic. See May 24,
                  2021 Op. at 5–7.

Accordingly, none of the arguments that Defendant poses in his August 8 Letter change the Court’s

prior analyses.

       Furthermore, the Third Circuit’s recent decision in U.S. v. Andrews, No. 20-2768, 2021

WL 3852617, at *1 (3d Cir. Aug. 30, 2021), does not disturb the Court’s conclusions. In the

Court’s earlier decisions, it relied in part on the U.S. Sentencing Commission’s policy statement

concerning the “extraordinary and compelling reasons” that warrant a reduction in a defendant’s

sentence pursuant to 18 U.S.C. § 3582(c)(1). See U.S.S.G. § 1B1.13 cmt. n.1. Hewing to the

standards set forth in the policy statement, the Court found that Defendant had not established the

“extraordinary and compelling reasons” necessary for relief. In Andrews, the Third Circuit

instructed that district courts are not bound by this policy statement where, as here, a motion for

compassionate release is brought by a prisoner, rather than the Bureau of Prisons. 2021 WL

3852617 at *3. Instead, the Third Circuit endorsed an approach by which the Court may look to

the policy statement as a “guide” while retaining the discretion to determine whether a prisoner’s

circumstances are “extraordinary and compelling” notwithstanding that they may not otherwise

meet the policy statement’s standards. Id. at *4.

       Even while evaluating Defendant’s circumstances under this broader lens, the Court

concludes that the reasons Defendant offers for the requested relief are neither extraordinary nor
                                                2
  Case 2:14-cr-00463-SRC Document 59 Filed 09/01/21 Page 3 of 3 PageID: 253




compelling. Significantly, the Court has denied several of Defendant’s claims—based on the need

for him to care for his “incapacitated” mother and minor son—on the ground that Defendant has

insufficiently supported his claims with medical records or physician affidavits attesting to his

mother’s incapacitation. Similarly, the Court found that Defendant has proffered nothing but

conclusory statements that, other than Defendant’s mother, he is the only available caregiver for

his minor son. Looking beyond the Commission’s policy statement does nothing to repair these

defects.

        As to Defendant’s claim that the threat of contracting Covid-19 is a sufficiently

extraordinary and compelling reason to reduce his sentence, the Court disagrees for the reasons

presented in its earlier decisions. 2

        For the foregoing reasons, Defendant’s motion remains denied.



                                                                   s/ Stanley R. Chesler
                                                              STANLEY R. CHESLER
                                                              United States District Judge


Date: September 1, 2021




2
         Even if Defendant can establish that “extraordinary and compelling reasons” exist, the Court is required to
consider the sentencing factors set forth in Section 3553(a) when determining whether a reduction in sentence is
warranted. For the reasons already established, those factors weigh against reducing Defendant’s sentence. See
May 24, 2021 Op. at 7–8; Aug. 24, 2021 Op. at 4 n.3.
                                                         3
